Citation Nr: 0203501	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran was born in January 1927 and had active service 
from January 1944 to May 1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York.  
Jurisdiction over the claims folder was subsequently 
transferred to the VA Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

Although the issues of entitlement to a compensable rating 
for hearing loss and entitlement to service connection for 
psychiatric disability were also addressed in the September 
1999 Statement of the Case, the veteran has limited his 
appeal to the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
Board also notes that the veteran has expressed his belief 
that impairment associated with osteoarthritis should be 
considered in the determination of whether he is entitled to 
a total rating based on unemployability due to service-
connected disabilities; however, he has also specifically 
indicated that he is not claiming entitlement to service 
connection for osteoarthritis.  

The Board further notes that the veteran initially requested 
a hearing before a member of the Board, but subsequently 
withdrew that request and opted for a video conference 
hearing before a Decision Review Officer.  He was afforded 
the requested video conference hearing in December 2000.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected disabilities are: 
bilateral hearing loss, rated as noncompensably disabling, 
and bilateral tinnitus, rated as 10 percent disabling.

3.  The veteran has an MS degree in counseling and employment 
experience as a social worker, a field worker supervisor, a 
child development committee coordinator, a guidance 
counselor, a substitute teacher, and as a family counselor.

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
occupational experience and educational background.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection is currently in effect for bilateral 
hearing loss, rated as noncompensably disabling, and for 
tinnitus, rated as 10 percent disabling. 

The veteran was afforded a VA examination in April 1999.  The 
examiner noted that the claims folder was not available for 
review, but that the veteran was known to the VA medical 
center (VAMC) audiology service.  Previous hearing 
evaluations were noted to indicate essentially moderate to 
severe sensorineural hearing loss.  The veteran reported 
increased hearing difficulty since May 1997.  He complained 
of constant bilateral tinnitus.  Audiometric testing 
concluded with a diagnosis of mild to severe sloping 
sensorineural hearing loss.  The veteran's speech recognition 
scores were noted to be asymmetrical.  The examiner concluded 
that while intervention was not likely to result in a change 
in the veteran's hearing thresholds, follow-up of the 
asymmetry of the veteran's speech recognition scores was 
recommended.

The veteran's claim for total rating based on unemployability 
due to service-connected disabilities was received in April 
1999.  He indicated that his tinnitus and hearing loss had 
affected his full-time employment in October 1997, and that 
he had last worked full time in December 1997.  He stated 
that he had earned nothing in the previous 12 months, and 
that he had not attempted to obtain employment since he had 
become too disabled to work.  With his claim, the veteran 
submitted a copy of his resume, showing that he had earned an 
undergraduate degree in psychology and a Master's degree in 
counseling.  The resume indicates that the veteran was 
certified as a guidance counselor in New York, that he had a 
private counseling practice from March 1985 until December 
1997, and that prior to March 1985 he had worked as a family 
counselor, a substitute teacher, a guidance counselor, a 
child development committee coordinator, a field worker 
supervisor, and a senior social worker.  

The veteran also submitted the April 1999 report of an 
evaluative interview performed by a VA psychologist.  The 
veteran's health was described as being relatively good 
except for hearing loss and tinnitus, which he stated was 
very distressing at times.  The examiner noted a 
constellation of symptoms consistent with depressed mood, 
including interview presentation, limitations in social 
support, work unavailability, distress associated with the 
veteran's tinnitus, dream content, and thought content.  The 
veteran's energy level appeared low but the examiner noted 
that persistence and intellectually skilled, self-
determination assisted in the veteran's overall coping.  The 
examiner indicated that overall results suggested the 
presence of a depressive disorder.  The veteran was offered 
follow-up, but declined and indicated that he would follow-up 
as he determined such a need.

VA outpatient records for the period from September 1999 to 
December 2000 show no evaluation or treatment for tinnitus or 
hearing loss.

In February 2000 the veteran submitted a statement indicating 
that his condition rendered him unable to think, concentrate 
or function very well, and that working in his profession was 
out of the question.  

In his March 2000 substantive appeal, the veteran stated that 
his request for total disability was based on progression of 
his tinnitus.  He added that he had been diagnosed with 
osteoarthritis in September 1999.

In a July 2000 statement, the veteran asserted that his 
tinnitus, hearing loss and arthritis interfered with his 
ability to obtain and maintain employment.

The veteran offered testimony at a video conference hearing 
before a Decision Review Officer in December 2000.  He 
indicated that he had last worked in 1985 and had made no 
attempts to return to work since that time.  He stated that 
he had been in private practice as a counselor, and that his 
tinnitus interfered with his ability to concentrate.  He 
testified that his tinnitus was constant and varied in 
volume.  When asked how his tinnitus affected his ability to 
obtain and maintain employment, the veteran stated that it 
affected his ability to hear and caused a distraction.  He 
maintained that he had not in fact retired, but had been 
forced to close his practice due to tinnitus.  He indicated 
his belief that his arthritis also interfered with his 
ability to obtain and maintain employment, but did not claim 
that he had arthritis due to his active service.  He stated 
that he did not receive Social Security disability benefits.

In April 2001 the veteran underwent an audiological 
evaluation at the Bloomsburg University Speech, Language, and 
Hearing Clinic.  The veteran reported constant tinnitus he 
described as a high frequency cloud of noise that sounded far 
away.  He reported that he owned two hearing aids that he 
occasionally wore.  The examiner noted that the veteran's 
speech and language skills were appropriate for his everyday 
communication needs.  Otoscopic examination revealed both 
canals to be free of excess cerumen.  Both tympanic membranes 
were visible and appeared to be intact, but the left membrane 
was dull gray and appeared to be scarred.  Pure tone air 
conduction testing of the right ear revealed a slight hearing 
loss at 250 Hertz, a mild loss at 500 to 750 Hertz, a 
moderate loss at 1000 Hertz, a moderately severe loss at 1500 
Hertz, a severe loss at 2000 to 8000 Hertz.  Testing of the 
left ear revealed slight loss at 250 Hertz, mild loss at 500 
to 750 Hertz, moderate loss at 1000 Hertz, moderately severe 
loss at 1500 to 3000 Hertz, and a severe loss at 4000 to 8000 
Hertz.  Pure tone bone conduction tests were in close 
agreement with air conduction tests bilaterally.  Word 
recognition scores indicated 88 percent discrimination in the 
right ear and 84 percent discrimination in the left.  The 
clinical impression was slight sensorineural sloping to 
severe sensorineural hearing loss bilaterally.  Speech 
audiometry revealed good discrimination bilaterally.  The 
veteran was counseled regarding the clinical impression and 
the benefits of amplification.  

The veteran submitted to a VA ear disease examination in 
March 2001.  He reported that he had been self-employed as a 
family counselor, but was last able to work in that 
profession in 1989 due to his ear condition.  He stated that 
he experienced marked difficulty concentrating during his 
counseling sessions due to the severity of his tinnitus, 
which was progressively more distracting.  He also indicated 
that his difficulty hearing speech caused problems with 
communication.  He stated that although he had hearing aids, 
they amplified background noises and offered no significant 
improvement in hearing the speech of his clients.  Physical 
examination revealed no evidence of active infection of the 
middle or inner ear bilaterally.  The veteran had no signs or 
symptoms of peripheral vestibular disorders, Meniere's 
syndrome, or any other active complication of ear disease.  
The diagnoses were hearing loss and tinnitus.  The examiner 
concluded that the difficulty communicating as a result of 
hearing loss and the difficulty concentrating as a result of 
tinnitus had caused the veteran to be incapable of continuing 
in his profession as a family counselor.

The veteran was also provided a VA audio examination in March 
2001.  He was found to have a mild to severe, symmetrically 
sloping sensorineural hearing loss at 50 Hz through 8000 Hz.  
Speech discrimination was excellent in the right ear and 
excellent at PB max in the left ear.  Tympanometry indicated 
essentially normal middle ear function.  Acoustic reflexes 
were absent in light of the pure tone audiometric 
configuration.  The inter-test consistency was excellent.  
The examiner commented that without amplification, the 
veteran would have difficulty communicating in work and 
social environments.  He also indicated that with 
amplification the veteran's communication abilities would 
improve but he might still have difficulty hearing in 
environments with excessive background noise, including 
speech noise.   

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the veteran's 
claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefit 
sought on appeal.  The RO has advised the veteran of the 
evidence necessary to support his claim.  In addition, the RO 
has afforded him VA examinations obtained all pertinent 
evidence identified by the veteran.  The veteran has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA would only serve to delay resolution of the 
veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.

III.  Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The combined rating for the veteran's service-connected 
disabilities is 10 percent.  Therefore, he does not meet the 
minimum schedular criteria for a total rating based on 
unemployability due to service-connected disabilities.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  In this regard, 
the Board notes that the VA physician who performed the ear 
disease examination in March 2001 is of the opinion that the 
veteran is incapable, due to his service connected 
disabilities, of continuing in his profession as a family 
counselor.  The VA audio examiner in March 2001 stated that 
even with amplification, the veteran might have difficulty 
hearing in environments with excessive background noise.  
These medical opinions support the proposition that the 
veteran's service-connected disabilities preclude some types 
of employment.  However, the veteran has an excellent 
education and occupational background.  He is qualified other 
positions which do not involve excessive background noise.  
The record contains no evidence corroborating the veteran's 
alleged unemployability due to service-connected 
disabilities.

Moreover, the record reflects that the veteran closed his 
private counseling practice in 1997 when he was 70 years old 
and that the veteran has non service-connected disabilities, 
including arthritis and a depressive disorder.  In fact, the 
veteran has indicated that his unemployability is in part due 
to osteoarthritis.  As noted above, neither age nor non 
service-connected disabilities are for consideration in 
determining whether a total rating based on unemployability 
due to service-connected disabilities is warranted.  In sum, 
this case presents no unusual or exceptional circumstances 
which would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

